DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 1-17 are allowed.

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 1 that includes:


Regarding independent claim 16, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 16 that includes:
“saving power in at least some of the column circuits not used during the first reading operation from among the column circuits used in the second reading operation, during the first reading operation.”

Regarding independent claim 17, the prior art of record fails to teach or fairly suggest the combination of all limitations of claim 17 that includes:
“saving power in at least some of the column circuits not used during the first reading operation from among the column circuits used in the second reading operation, during the first reading operation.”

The prior arts made of record and not relied upon is considered pertinent to applicant’s disclosure, are: 

Kobayashi et al. (US 2016/0219237) discloses that an image capturing apparatus comprises a unit pixel including a plurality of light receiving elements, a plurality of column output lines provided, for each column, at a number greater than or equal to at least a number of the light receiving elements of each unit pixel, and a switching unit configured to switch between 

Ikeda et al. (US 2015/0062394) discloses that the imaging apparatus has a plurality of pixels each of which has a plurality of photoelectric conversion units; generates a plurality of first combined signals obtained by combining signals based on electric charges of photoelectric conversion units in one side with each other, and a plurality of second signals obtained by combining signals based on electric charges of the plurality of photoelectric conversion units with each other; and outputs a part of the first combined signals out of the plurality of first combined signals. 

Okita et al. (US 2013/0120624) discloses that a signal for focus detection is generated by a first operation, in which a signal of at least one photoelectric conversion element included in a photoelectric conversion unit is read to an input node of an amplification unit and the signal is supplied to a common output line by the amplification unit and signals for forming an image are generated by a second operation, in which a signal of another photoelectric conversion element included in the same photoelectric conversion unit as that including the at least one photoelectric conversion element from which the signal has been read in the first operation is read to the input node of the amplification unit while holding the signal read in the first operation using the amplification unit and the signals are supplied to the common output line by the amplification unit. 


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAN T H NGUYEN whose telephone number is (571)272-3452.  The examiner can normally be reached on M-F 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on 571-272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/CHAN T NGUYEN/Patent Examiner, Art Unit 2697       

/LIN YE/Supervisory Patent Examiner, Art Unit 2697